FIRST AMENDMENT
TO THE
PLUMAS BANK
DIRECTOR RETIREMENT AGREEMENT
DATED MAY 1, 2003
FOR
THOMAS WATSON

THIS FIRST AMENDMENT is adopted this 19th day of September, 2007, effective as
of January 1, 2005, by and between Plumas Bank, located in Quincy, California
(the “Company”) and Thomas Watson (the “Director”).

The Company and the Director executed the Director Retirement Agreement
effective as of May 1, 2003 (the “Agreement”).

The undersigned hereby amends the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:

The following Section 1.7a shall be added to the Agreement immediately following
Section 1.7:



    1.7a “Specified Employee” means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of the Company if any stock
of the Company is publicly traded on an established securities market or
otherwise.

Section 1.9 of the Agreement shall be deleted in its entirety and replaced by
the following:



1.9   “Termination of Service” means the termination of the Director’s service
with the Company for reasons other than death. Whether a Termination of Service
takes place is determined based on the facts and circumstances surrounding the
termination of the Director’s service and whether the Company and the Director
intended for the Director to provide significant services for the Company
following such termination.

The following Section 1.9a shall be added to the Agreement immediately following
Section 1.9:



    1.9a “Unforeseeable Emergency” means a severe financial hardship to the
Director resulting from an illness or accident of the Director, the Director’s
spouse, or the Director’s dependent (as defined in Section 152(a) of the Code),
loss of the Director’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Director.

Section 2.1.3 of the Agreement shall be deleted in its entirety.

Section 2.2.2 of the Agreement shall be deleted in its entirety and replaced by
the following:



2.2.2   Payment of Benefit. The Company shall pay the annual benefit to the
Director in twelve (12) equal monthly installments payable on the first day of
each month commencing with the month following Termination of Service. The
Company shall pay the annual benefit to the Director for twelve (12) years.

Section 2.2.3 of the Agreement shall be deleted in its entirety.

Section 2.3.2 of the Agreement shall be deleted in its entirety and replaced by
the following:



2.3.2   Payment of Benefit. The Company shall pay the annual benefit to the
Director in twelve (12) equal monthly installments payable on the first day of
each month commencing with the month following Termination of Service. The
Company shall pay the annual benefit to the Director for twelve (12) years.

Section 2.3.3 of the Agreement shall be deleted in its entirety and replaced by
the following:



2.3.3   Excess Parachute Payments. Notwithstanding any provision of this
Agreement to the contrary, and to the extent allowed by Code Section 409A, if
any distribution(s) made under this Section 2.3 would be treated as an “excess
parachute payment” under Code Section 280G, the Company shall reduce such
distribution(s) to the extent necessary to avoid treating the distribution(s) as
an excess parachute payment.

The following Section 2.4 shall be added to the Agreement immediately following
Section 2.3.3:



2.4   Hardship Distribution. The Company may make a hardship distribution under
the circumstances described in Section 2.4.1 below. Any such distribution shall
require the adjustment described in Section 2.4.2 to any amounts to be paid
under Sections 2.1, 2.2 or 2.3 or Article 3.



  2.4.1   Application for and Amount of Hardship Distribution. If an
Unforeseeable Emergency occurs, the Director may petition the Board to receive a
distribution from the Agreement (a “Hardship Distribution”). The Board in its
sole discretion may grant such petition. If granted, the Director shall receive,
within sixty (60) days, a Hardship Distribution from the Agreement (i) only to
the extent deemed necessary by the Board to remedy the Unforeseeable Emergency,
plus an amount necessary to pay taxes reasonably anticipated as a result of the
distribution; and (ii) after taking into account the extent to which such
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Director’s
assets (to the extent the liquidation would not itself cause severe financial
hardship). In any event, the maximum amount which may be paid out pursuant to
this Section 2.4 is the amount the Company has accrued with respect to the
Company’s obligations hereunder as of the day that the Director petitioned the
Board to receive a Hardship Distribution under this Section.



  2.4.2   Benefit Adjustment. At the time of any Hardship Distribution, the
amount the Company has accrued with respect to the Company’s obligations
hereunder shall be reduced by the amount of the Hardship Distribution and the
benefits to be paid under Sections 2.1, 2.2 or 2.3 or Article 3 hereof shall
reflect such reduced amount.

The following Sections 2.5, 2.6 and 2.7 shall be added to the Agreement
immediately following Section 2.4.2:



2.5   Restriction on Timing of Distributions.  Notwithstanding any provision of
this Agreement to the contrary, if the Director is considered a Specified
Employee at Termination of Service under such procedures as established by the
Company in accordance with Section 409A of the Code, benefit distributions that
are made upon Termination of Service may not commence earlier than six
(6) months after the date of such Termination of Service. Therefore, in the
event this Section 2.5 is applicable to the Director, any distribution which
would otherwise be paid to the Director within the first six months following
the Termination of Service shall be accumulated and paid to the Director in a
lump sum on the first day of the seventh month following the Termination of
Service. All subsequent distributions shall be paid in the manner specified.



2.6   Distributions Upon Income Inclusion Under Section 409A of the Code. Upon
the inclusion of any amount into the Director’s income as a result of the
failure of this non-qualified deferred compensation plan to comply with the
requirements of Section 409A of the Code, to the extent such tax liability can
be covered by the amount the Company has accrued with respect to the Company’s
obligations hereunder, a distribution shall be made as soon as is
administratively practicable following the discovery of the plan failure.



2.7   Change in Form or Timing of Distributions. All changes in the form or
timing of distributions hereunder must comply with the following requirements.
The changes:



  (a)   may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;



  (b)   must, for benefits distributable under Sections 2.1, 2.2 and 2.3, delay
the commencement of distributions for a minimum of five (5) years from the date
the first distribution was originally scheduled to be made; and



  (c)   must take effect not less than twelve (12) months after the election is
made.

Section 3.1.3 of the Agreement shall be deleted in its entirety.

Section 3.2 of the Agreement shall be deleted in its entirety and replaced by
the following:



3.2   Death During Benefit Period. If the Director dies after the benefit
payments have commenced under this Agreement but before receiving all such
payments, the Company shall pay the remaining benefits to the Director’s
beneficiary at the same time and in the same manner they would have been paid to
the Director had the Director lived.

Article 7 of the Agreement shall be deleted in its entirety and replaced by the
following:

Article 7
Amendments and Termination



7.1   Amendments. This Agreement may be amended only by a written agreement
signed by the Company and the Director. However, the Company may unilaterally
amend this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative changes or tax law,
including without limitation Section 409A of the Code and any and all Treasury
regulations and guidance promulgated thereunder.



7.2   Plan Termination Generally. The Company and the Director may terminate
this Agreement at any time. The benefit hereunder shall be the amount the
Company has accrued with respect to the Company’s obligations hereunder. Except
as provided in Section 7.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement. Rather, after such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3.



7.3   Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 7.2, if this Agreement terminates in the following
circumstances:



  (a)   Within thirty (30) days before or twelve (12) months after a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as described in
Section 409A(2)(A)(v) of the Code, provided that all distributions are made no
later than twelve (12) months following such termination of the Agreement and
further provided that all the Company’s arrangements which are substantially
similar to the Agreement are terminated so the Director and all participants in
the similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;



  (b)   Upon the Company’s dissolution or with the approval of a bankruptcy
court provided that the amounts deferred under the Agreement are included in the
Director’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or



  (c)   Upon the Company’s termination of this and all other non-account balance
plans (as referenced in Section 409A of the Code or the regulations thereunder),
provided that all distributions are made no earlier than twelve (12) months and
no later than twenty-four (24) months following such termination, and the
Company does not adopt any new non-account balance plans for a minimum of five
(5) years following the date of such termination;

the Company may distribute the amount the Company has accrued with respect to
the Company’s obligations hereunder, determined as of the date of the
termination of the Agreement, to the Director in a lump sum subject to the above
terms.

The following Section 8.11 shall be added to the Agreement immediately following
Section 8.10:



8.11   Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

IN WITNESS OF THE ABOVE, the Company and the Director hereby consent to this
First Amendment.

     
Director:
  Plumas Bank
/s/ Thomas Watson
  By: /s/ Daniel E. West
 
   
Thomas Watson
  Title: Chairman
 
   

